Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 12 August 1793
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas



Treasury Department August 12th 1793
Gentlemen

I have lately the pleasure of your letters of the 22d of April and first of may.
The last was particularly acceptable, as it removed all anxiety about the June payment, in a mode quite satisfactory to me.
The low prices at which our stocks have been for some time past, owing to the state of affairs in Europe (which has tended to lower them in two ways, by lessening the foreign demand, and by opening new channels for the more beneficial employment of our domestic capital) indicate the expediency of extending the purchases of Stock, on account of the Government, which at present yields a very considerable advantage.
Upon this ground it is judged adviseable to endeavour to obtain a loan in Holland for three millions of florins; though better terms should not be obtainable than five per cent interest and four per cent charges.
Not expecting that Mr Short will be in Holland when this letter reaches you and having full confidence in your pure zeal for the Interests of the united States, I have concluded to address an instruction for the above purpose immediately to you.
In the event therefore of Mr Short’s not being in Holland when this letter is received, you will take measures of yourself to obtain a loan for the above sum, within the limit above specified.
I count nevertheless upon your zealous exertions, if the state of the market should possibly admit of it, to obtain the loan at a lower rate of Interest. The success of your endeavours for that purpose will be particularly gratifying to me, and will be in more than one way useful to our affairs.
It is important too that I should receive the earliest advice of what you shall do.
The enclosed letter for Mr Short advises him of the present arrangement and desires him to cooperate in whatever may be necessary to give the business due form.

With great and real consideration & esteem   I am Gentlemen Your obedt Servt

Alexander Hamilton
Messrs Wm & J. Willink N & J van Staphorst & Hubbard

